                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                    DELTA DIVISION

JOSE OMAR CHAPA
Reg. #33642-177                                                                      PLAINTIFF

v.                               Case No. 2:19-cv-00122-KGB-PSH

LINDLEY, et al.                                                                   DEFENDANTS

                                            JUDGMENT

          Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Jose Omar Chapa’s complaint is hereby dismissed without prejudice (Dkt.

No. 2).

          It is so adjudged this 25th day of March, 2020.


                                                       __________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
